                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ARC DBPPROP001, LLC                              :           CIVIL ACTION
                                                  :
    v.                                            :           No. 18-1995
                                                  :
 EASTON BUFFET LLC, et al.                        :

                                             ORDER

         AND NOW, this 24th day of September, 2019, upon consideration of Plaintiff ARC

DBPPROP001, LLC’s (ARC) Motion for Summary Judgment, Defendants Easton Buffet LLC,

Jin Chun Yang, and Dan Li’s Motion for Summary Judgment, the responses thereto, and the

parties’ presentations at the January 9, 2019, oral argument, and for the reasons set forth in the

accompanying Memorandum, it is ORDERED as follows:

         •   ARC’s Motion for Summary Judgment (Document 23) is GRANTED and Judgment is

             entered in favor of ARC on all claims in ARC’s Complaint;

         •   For ARC’s breach of contract claims (Counts I & II), ARC is DIRECTED to file an

             updated estimation of damages on or before October 8, 2019;

         •   For ARC’s ejectment claim (Count III), Judgment for Possession is entered in favor of

             ARC and against Easton, for the premises located at 377 Easton Road, Warrington,

             Pennsylvania 18976;

         •   Defendants’ Motion for Summary Judgment (Document 22) is DENIED; and

         •   ARC’s Motion in Limine (Document 28) is DISMISSED as moot.

                                                  BY THE COURT:



                                                   /s/ Juan R. Sánchez.
                                                  Juan R. Sánchez, C.J.
